Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 February, 2022 has been entered.
 
Detailed Action
This Office Action is in response to the remarks filed on 3 February, 2022.
Claims 1-20 are pending.
Claims 1, 12 and 18 have been amended.
Response to Arguments
35 USC § 103
Regarding amended claim 1 (same is applicable to claims 12 and 18), Applicant argues that the cited prior art of record does not teach the new limitation “a header field associated with the response code and including a retry-after header field after a client error code and a server error code”. Examiner respectfully disagrees. Firstly, examiner finds that Applicant’s Specification mentions “retry-after” in [0048] “The server can include a retry-after header in field 506 after the error code 502 with either an HTTP-date or number of seconds to retry”, in [0049] “The server can include a retry-after header in field 506 after the error code 502 with either an HTTP-date or number of seconds to retry”, and in [0050] Response codes 502 can also include a "timeout" code if the server did not response in a selected amount of time. In one example, the "timeout" code indicates to the client to retry the request message using an exponential backoff approach such as binary exponential backoff or truncated binary exponential backoff type algorithms.” 
 	Based on such understanding from Applicant’s Specification, examiner finds that the cited prior art of record, section 6.1.1 provides,
“The first digit of the Status-Code defines the class of response. The
 	last two digits do not have any categorization role. There are 5
 	 values for the first digit:
    	 - 1xx: Informational - Request received, continuing process
      	- 2xx: Success - The action was successfully received,
      	  understood, and accepted
      	- 3xx: Redirection - Further action must be taken in order to
      	  complete the request
     	 - 4xx: Client Error - The request contains bad syntax or cannot
      	  be fulfilled
    	  - 5xx: Server Error - The server failed to fulfill an apparently
        	valid request”

Further, RFC 2616 section 14.37 provides,
“ The Retry-After response-header field can be used with a 503 (Service
   	Unavailable) response to indicate how long the service is expected to
  	 be unavailable to the requesting client. This field MAY also be used
   with any 3xx (Redirection) response to indicate the minimum time the
   	user-agent is asked wait before issuing the redirected request. The
   	value of this field can be either an HTTP-date or an integer number
   	of seconds (in decimal) after the time of the response.
      	 Retry-After  = "Retry-After" ":" ( HTTP-date | delta-seconds )”.

Thus, based on the above excerpts from RFC 2616, it can be interpreted that header fields associated with a response code can include a retry-after field. Therefore, examiner concludes the cited prior art of record teaches the amended claim limitation.

Regarding amended claims 1, 12 and 18, Applicant argues the prior art of record does not teach the amended claim limitations, “a return object schema including return object fields…the return object fields including a field to indicate a number of events rejected and a field to indicate a number of events accepted”. 
Examiner respectfully disagrees. Specifically, examiner finds that the Applicant has not noted in their remarks examiner’s interpretation of Gautallin [0089] which provides for the aggregation and transmission of the events to the data gatherer. Please find below citations and interpretations of said paragraph. In the absence of any specific argument provided by the Applicant directed to the interpretations provided by the examiner, examiner is reiterating the interpretations previously provided.
Examiner finds that Gautallin [0005] provides “A tracing system may use different configurations for tracing various functions in different manners. A configuration may be a group of settings that may define which data elements to collect, as well as the manner in which the data may be summarized, stored, and in some cases, displayed. Example configurations may include debugging configuration, performance optimization configuration, long term monitoring configuration, and others. The tracing system may be able to trace one group of functions with one configuration, while tracing another group of functions in the same application using a different configuration.” 
Gautallin [0058] provides “The tracer system may collect bugs or errors and may log those events in a database”, wherein an error/bug can be interpreted as a rejected event. [0075] provides, “The wrapped function 108 may be executed 116, and the data capture 112 and data transmitter 114 components may transmit tracer data to a data gatherer 120.”  Furthermore, [0025] provides “A tracing closure may include information that may be useful for performance monitoring of an application. Such information may include start and stop times for a function, resources consumed by the function, work accomplished by the function, garbage collection performed, or other parameters. The resources consumed by the function may be processor resources, memory resources, network resources, peripheral device resources, or other resources. One example of a performance metric may be the amount of work accomplished per unit time, which may reflect `busy-ness` or efficiency of a specific function.” [0028] provides “The automated tracing system may be used at runtime to identify functions as those functions are called, wrap the functions with a tracing closure, and collect tracing data while the application executes. Such a system may be able to trace every function or a subset of functions that may be of interest, and may apply the tracing closures automatically without causing a programmer to modify their code.” 
Based on above excerpts from Gautallin, it can be understood that besides the errors/failures, the tracing system is also tracing events for the purposes of ongoing application performance monitoring. These events which are not errors/failures but rather ongoing functioning events of the application, can be broadly interpreted as accepted events. 
Finally, [0089] provides “The tracer closures 110 may generate a large amount of tracing data in some cases. Some embodiments may pre-process or aggregate the collected data prior to transmitting the data to a data gatherer. For example, an embodiment may use various time series techniques to maintain running averages or other summaries and statistics of the data, then transmit the summaries and statistics to a data gatherer 120. In another example, an embodiment may maintain counters that count various events and transmit the counter values at specific intervals to the data gatherer.” 
Therefore, based on above excerpts from Gautallin, examiner finds Gautallin teaches maintaining multiple separate counters for multiple separate types of events such as error/failure (i.e. rejected events) and non-error related performance monitoring events (i.e. accepted events) and sending aggregate values of said events back to the data gatherer. Based on such excerpts, examiner finds that the combination of Gautallin/RFC provides for the amended claim limitations to the extent that rejected and accepted events are claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1, 12 and 18 are rejected on the grounds of nonstatutory double patenting as being unpatentable over allowed claims 1, 12 and 18 of co-pending application 14/885971. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of claims 1, 12 and 18 of the instant application is an obvious variant of claims 1, 12 and 18 of 14/885971.
3.	Claims 1, 12 and 18 are rejected on the grounds of nonstatutory double patenting as being unpatentable over allowed claims 1, 12 and 18 of co-pending application 14/885970. Although the claims at issue are not identical, they are not patentably distinct from each other because each element of claims 1, 12 and 18 of the instant application is an obvious variant of claims 1, 12 and 18 of 14/885970.


Co-pending  Application: 14/885,970 
Co-pending  Application: 14/885,971
Claims 1, 12 and 18:
automatically populating a set of fields in a schema of an event definition with telemetry data using a logging library of the telemetry system;
and providing a response message in an application protocol, the response message including- a response code selected from success code groups, client error code groups, and server error code groups and a  return object schema including data to explain the response code
Claim 2: populating a second set of fields in 

automatically populating a first set of fields in a first section schema of a schema of an event definition with the telemetry data from the instrumented application using a logging library of the telemetry system 
the first set of fields including fields that are universal to events that flow through the telemetry system, the instrumented application augmented with code to generate data to monitor or measure performance of the application; and populating a second set of fields in of a second 

                                
                                    •
                                
                               automatically populating a   first set of fields in a schema of an event definition with telemetry data using a logging library of the telemetry system
                                  
                                    •
                                     
                                
                            and receiving the set of fields   via a request message in an application protocol, the request message including the event packaged in an event envelope in a defined set of event sections and described in the schema defined as list of fields that are composed in the event definition.



Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modify the invention as claimed in the instant application by adding receiving the set of fields via a request message in an application protocol. Since an omission and addition of a cited limitation would have not changed the process according to which the method, telemetry system and the computer readable storage medium as claimed. Therefore, it would be an obvious variation in the art for the purpose of achieving the same end results of  populating set filed in the schema, this would not interfere with the functionality of the steps previously claimed and would perform the same function.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-8, 12-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gataullin et al (US 2014/0317454), in view of RFC 2616 dated June 1999.

 Gataullin teaches a method of operating a telemetry system ([0130] provides that the tracing closure sends data over the network to the data gatherer), the method comprising: 
automatically populating a set of fields in a schema of an event definition with telemetry data using a logging library of the telemetry system ([0002] provides that tracing is a mechanism to collect data while the application executes. In some uses, application tracing may be used for monitoring the ongoing performance of an application; [0031] provides for an automated tracing system; [0188] provides for the tracer to gather and summarize the data in a particular manner and [0189] provides for a base configuration that provides default settings; [0029] provides that the automated tracing system may be implemented as a library or code library);
and providing a response message in an application protocol ([0110] provides that each device may create tracer closures that may transmit tracer data to a centralized data gatherer, and since the data gatherer understands the tracer data, thus any response from the data gatherer is interpreted to be in an application protocol understandable by the data gatherer), indicating a number of events rejected and a number of events accepted ([0005], [0057-0058] provides for error-bug related events which are broadly interpreted as rejected events; [0025] and [0028] provides for performance monitoring events that are non-error related events and thus broadly interpreted as accepted events; [0075], [0089] provides “The tracer closures 110 may generate a large amount of tracing data in some cases. Some embodiments may pre-process or aggregate the collected data prior to transmitting the data to a data gatherer. For example, an embodiment may use various time series techniques to maintain running averages or other summaries and statistics of the data, then transmit the summaries and statistics to a data gatherer 120. In another example, an embodiment may maintain counters that count various events and transmit the counter values at specific intervals to the data gatherer.”).

However, it is well known to include a response code selected from success code groups, client error code groups, and server error code groups, in a response message and a return object schema including data to explain the response code as well as other fields as evidenced by the NPL on HTTP status codes (RFC 2616 section 6 provides that after receiving and interpreting a request message, a server responds with a response message. The first line of a Response message is the Status-Line, consisting of the protocol version followed by a numeric status code and its associated textual phrase. Section 6.1.1 provides for Status Codes and Reason Phrase. The Status-Code element is a 3-digit integer result code of the attempt to understand and satisfy the request. Examiner finds that similar to Applicant’s claim limitation, RFC 2616 provides for a "status code" that is interpreted as the claimed "response code", and a "reason-phrase" that is interpreted as the claimed "return object schema". These codes are fully defined in section 10. The Reason-Phrase is intended to give a short textual description of the Status-Code, which is interpreted to provide for data to explain the response code. Section 6.1.1 further provides that the first digit of the Status-Code defines the class of response. The last two digits do not have any categorization role. There are 5 values for the first digit:
- 1xx: Informational - Request received, continuing process
- 2xx: Success - The action was successfully received, understood, and accepted
- 3xx: Redirection - Further action must be taken in order to complete the request
 - 4xx: Client Error - The request contains bad syntax or cannot be fulfilled
- 5xx: Server Error - The server failed to fulfill an apparently valid request.

a header field associated with the response code and including a retry-after header field after a client error code and a server error code (RFC section 14.37 provides "The Retry-After response-header field can be used with a 503 (Service Unavailable) response to indicate how long the service is expected to be unavailable to the requesting client. This field MAY also be used with any 3xx (Redirection) response to indicate the minimum time the user-agent is asked wait before issuing the redirected request. The value of this field can be either an HTTP-date or an integer number of seconds (in decimal) after the time of the response”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of RFC 2616 for including response codes in a response message as well as additional informational fields. The teachings of NPL, when implemented in the Gataullin system, will allow one of ordinary skill in the art to allow applications to indicate success or failure using HTTP response codes. One of ordinary skill in the art would be motivated to utilize the teachings of NPL in the Gataullin system for effective communication in a telemetry system.  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to arrive at the above-claimed invention.

Regarding claim 2, populating a second set of fields in the schema selected by an event author (Gataullin [0189] provides that a base configuration may provide default settings, and each subsequently applied configuration may change the tracer behavior in more specific and detailed ways to create a customized configuration to suit a particular use case; [0194] provides that a personal preferences configuration may contain a set of data objects and analyses that may apply to a specific user).

Regarding claim 3, wherein populating the second set of fields includes preselected fields from the telemetry system (Gataullin [0189] provides for a base configuration may provide default settings).

Regarding claim 4, wherein the preselected fields are populated with data common to a plurality of applications (Gataullin [0194] provides that a personal preferences configuration 630 may contain a set of data objects and analyses that may apply to a specific user (i.e. user specific configuration applicable to any applications used by the user).

Regarding claim 5, wherein populating the second set of fields includes custom fields from the event author (Gataullin [0189] provides that a base configuration may provide default settings, and each subsequently applied configuration may change the tracer behavior in more specific and detailed ways to create a customized configuration to suit a particular use case).

Regarding claim 6, wherein the set of fields is automatically populated with data common to all events (Gataullin [0209] provides that bug reports may be automatically generated reports that may be captured by the tracer or some other component).

Regarding claim 7, wherein the response message includes a response code and return object (RFC 2616 section 7 page 28 provides for entity- The information transferred as the payload of a request or response. An entity consists of metainformation in the form of entity-header fields and content in the form of an entity-body). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of RFC 2616 for including response codes in a 
Regarding claim 8, wherein the response message includes a header field associated with the response code (RFC 2616 page 122 provides an example header with response code 206 that is part of an http message with a http entity (payload)). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of RFC 2616 for including response codes in a response message. The teachings of NPL, when implemented in the Gataullin system, will allow one of ordinary skill in the art to allow applications to indicate success or failure using HTTP response codes. One of ordinary skill in the art would be motivated to utilize the teachings of NPL in the Gataullin system for effective communication in a telemetry system.  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to arrive at the above-claimed invention.

Regarding claim 12, this claim contains limitations found within that of claim 1, and the same rationale of rejection applies, where applicable. Gataullin fig.2 provides for a computing device including a processor and a memory.
Regarding claim 18, this claim contains limitations found within that of claim 1, and the same rationale of rejection applies, where applicable. Gataullin fig.2 provides for a computing device including a processor and a memory.


Regarding claim 14, this claim contains limitations found within that of claim 6, and the same rationale of rejection applies, where applicable. Gataullin fig.2 provides for a computing device including a processor and a memory.
Regarding claim 15, this claim contains limitations found within that of claim 7, and the same rationale of rejection applies, where applicable. Gataullin fig.2 provides for a computing device including a processor and a memory.
Regarding claim 19, this claim contains limitations found within that of claim 6, and the same rationale of rejection applies, where applicable. Gataullin fig.2 provides for a computing device including a processor and a memory.


5.	Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gataullin et al (US 2014/0317454), in view of RFC 2616, further in view of Huh et al (US 2009/0010235).

Regarding claim 16, the Gataullin-RFC2616 system does not explicitly teach including constraints on request size, number of events, and event size in a request.
In a similar field of endeavor, Huh teaches constraints on request size, number of events, and event size in a request (Fig. 7 illustrates an event report frame. The frame is interpreted as Applicant’s “request”. [0082] discloses that the frame has a “size” of 1 octet. [0083] discloses that the event report field of the frame as illustrated in Fig. 7 include zero or more event request elements, whose size and number is limited by the set size of the MMPDU. Therefore a request size is constrained to 1 octet, the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Huh for constraints on a telemetry system. The teachings of Huh, when implemented in the Gataullin-RFC2616 system, will allow one of ordinary skill in the art to allow a telemetry system to efficiently track logged/traced data. One of ordinary skill in the art would be motivated to utilize the teachings of Huh in the Gataullin-RFC2616 system in order to efficiently diagnose problems in an event reporting system (Huh [0008]).  Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to arrive at the above-claimed invention.

6.	Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gataullin et al (US 2014/0317454), in view of RFC 2616, further in view of Nathanson (US 6,263,268).

Regarding claim 17, the Gataullin-RFC2616 does not explicitly teach proxies and forwarders. However, Nathanson teaches proxies and forwarders (col.3 lines 1-10 provides for a proxy/forwarder. NOTE: Applicant’s Specification [008] states “By adhering to the protocol, multiple client implementations, service implementations, proxies, and forwarders can participate in the delivery of telemetry items in the telemetry system”).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nathanson for a proxy/forwarder on a telemetry system. The teachings of Nathanson, when implemented in the Gataullin-RFC2616 system, will allow one of ordinary skill in the art to allow a telemetry system to interact with a software based on the logged/traced data. One of ordinary skill in the art would be motivated to utilize the teachings of .


7.	Claims 9- 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gataullin et al (US 2014/0317454), in view of RFC 2616, further in view of Vaught (US 2011/0238812).

Regarding claim 9, the Gataullin-RFC2616 system does not explicitly teach wherein the response code is selected from a set of status codes.
However, Vaught teaches wherein the response code is selected from a set of status codes (Vaught [0021]). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Vaught for data interchange format. The teachings of Vaught, when implemented in the Gataullin-RFC2616 system, will allow one of ordinary skill in the art to allow a telemetry system to interact with a software based on the logged/traced data. One of ordinary skill in the art would be motivated to utilize the teachings of Vaught in the Gataullin-RFC2616 system in order to produce comprehensive event tracing logs to expose issues raised in the execution of the monitored application. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to arrive at the above-claimed invention.

Regarding claim 10, the Gataullin-RFC2616 system does not explicitly teach wherein the return object is included in a data- interchange format.

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Vaught for data interchange format. The teachings of Vaught, when implemented in the Gataullin-RFC2616 system, will allow one of ordinary skill in the art to allow a telemetry system to interact with a software based on the logged/traced data. One of ordinary skill in the art would be motivated to utilize the teachings of Vaught in the Gataullin-RFC2616 system in order to produce comprehensive event tracing logs to expose issues raised in the execution of the monitored application. Therefore, the examiner concludes it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to arrive at the above-claimed invention.
	
Regarding claim 11, the Gataullin-RFC2616 system does not explicitly teach wherein the application protocol is hypertext transfer protocol. However, Vaught teaches  wherein the application protocol is hypertext transfer protocol (Vaught [0012] provides that Administration profile 165 may be in any suitable format including text, encoded, XML, tagged, and others so long as profile 165 remains operable to provide system 100 with customizable processing and logging using event tracing log 170). 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Vaught for data interchange format. The teachings of Vaught, when implemented in the Gataullin-RFC2616 system, will allow one of ordinary skill in the art to allow a telemetry system to interact with a software based on the logged/traced data. One of ordinary skill in the art would be motivated to utilize the teachings of Vaught in the Gataullin-RFC2616 

Regarding claim 20, this claim contains limitations found within that of claim 10, and the same rationale of rejection applies, where applicable. Gataullin fig.2 provides for a computing device including a processor and a memory.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT RASHID whose telephone number is (571)272-5372. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia L Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/I.R/Examiner, Art Unit 2459                                                                                                                                                                                                        /TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459